Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed on September 8, 2021 has been entered.  No new matter has been entered.	 

Response to Arguments/Amendments
Applicant’s arguments, see page 13, filed September 8, 2021, with respect to claims 26-29 have been fully considered and are persuasive.  The rejection of claims 26-29 under 35 USC 112(b) and 112(d) have been withdrawn. 

Applicant’s arguments, see page 13, filed September 8, 2021, with respect to claims 1, 26, 28, 31, and 34-35 have been fully considered and are persuasive.  The rejection of claims 1, 26, 28, 31, and 34-35 under 35 USC 103 has been withdrawn.  

Election/Restrictions
Claim 1 is allowable. Claims 3-24, previously withdrawn from consideration as a result of a restriction requirement (election of species requirement), comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election of species requirement, as set forth in the Office action mailed on October 29, 2019, is hereby withdrawn and claims 3-24 are hereby In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-24, 27-29, 31, and 34-35 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.    Although the prior art discloses wildtype Dactylium dendroides (Fusarium graminearum) galactose oxidase (see Arnold – cited previously on form PTO-892) and mutants of said galactose oxidase (see Deacon – cited previously on form PTO-892), the prior art does not each or suggest a mutant of Fusarium graminearum galactose oxidase having at least 95% sequence identity to SEQ ID NO:2 and having the 331X+406X+465X amino acid substitutions, wherein the mutant galactose catalyzes production of 2-ethynylglyceraldehyde with increased enantiomeric excess of the R-stereoisomer as compared to wildtype F. graminearum galactose oxidase.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652